bear 05113@) @c@s+¢h C/er/< m ' ' ' Ci-;Zs~/s

RE.'_\@'CCQ'/\/L@e M¢ym§ 1152 c+NDjC~3%~0/@¢//5~/2/3¢52_/4
w/»/7~5Lil\ol/

Enc/Dged 15 a C@P\? 05 mv Ob§ec4»ow

TD (PJ€ @/¢\C¢:Q) 1:)@€©/‘¢ `77'\.;["¢:>1_)/'} +D 026

COr\§,Q)e/cd., 09 C¢>P\/ )/\A§ 0\/§0 Re€)/l mm/ed
//`0 '1”711° C/'e/»~'/< OF TA//¢Ln)r Co\)/l+Y

) wm Ybo _
“MMM/L¢/

l.."

NO.C~396-010415-1213452-A / 1171 §;LQ ()Ll
EX_PARTS ` §_ IN THE 396th JUDICIAL
. n ' § 1 DISTRICT COURT OF
JEFFERY LEE MANNS
§ TARRANT coUNTY,TEXAS
APPLICANT'S OBJECTION TO THE-STATE'S MEMORANDUM,
FINDINGS OF FACTS AND CONCBUSIONS OF LAW:
TO THE HONORABLE SAID COURT:

Comes now Jeffery'Lee Manns}Applicant in the above number Habeas“
Corpus¢ files these objection to the adopts td the State's-Findings
of Facts and Conclusions of Law.

\ I.

The Applicant OBJECTS to the State's findings that this Court
did not Abuse of Discretioni

After hearing the testimony of Charles Kent this Honorable Court-
had a duty to know the laws that applied to this type of case-

A citizen does not have the right to pursue and no court can
extented that right. c.c.p.Art.l4.0la applies to this case and
the law is very clear on this so this court has adopted a contro~
versy rule.of law. The State is never going to admit it has done
anything wrong even how they apply law. (See Williams v. State,

/

314 sw 3d 45,2010)
:1.

The Applicant OBJECTS to the State's findings of fact on
Prosecutorial Misconduct.

It is clear from the record that a Bradv violation took place,

the State knew about the GERBER KNIFE, it is why exhibit ll was

left open until Mr. Riddle walk it into court.

l.

II. Cont.

The State admits that the Gerber Knife has NO CHAIN OF CUSTODY
(See E»x'hib_it \ §§ Copy Of 'pNA Motion) 5!@¢+5"5 ’Rb§?m$b,’d dog m_ll\%q§&b

This exhibit states that the GERBER KNIFE was not Subject to
proper chain of custody.

Now the State in there findings of fact state that it was Mr.
Riddle who created a chain of custody. Mr. Riddle is not a law
enforcement officer/nor is his dinning room table a property
room. This_is a controvery rule of law, the State led to the Court
and the Court has adopted this rule of law[the same for deadly
weapon/this~Gerber Knife is not a deadly weapon, the law defines
a deadly weapon in the manner of it'S use. A car,hammer can be a
deadly weapon if it-is-used as one. This GERBER KNIFE is not one,
so the State is_wrong inthere application of law. The fact that
Charles Kent admits he was not threaten prior to his pursue of
Mr. Manns mades‘c»c,p§Art-l4.0la apply to this case and the State

knew this, so they have Commented Prosecutorial Misconduct.

III.
'The,Applicantb§JECTS to the State's findings of facts 4on
Inffective Assistance of Counsel. `
The State in trying to justify this attorney lack of duty/has
'push to the side of the-road the law of the State of Tekas;
First ixlorderfor a. attorney-to be effective he must know the

the facts of the case to included the law that applies to the case.

In this case Lex Johnson knew the-law but he did not use it to
protect his client.

l. he knew that Charles Kent had made another Statement other'
-than what he said on the stand.

He tryed to get him to read from it but he claims it is trial
strategy not to put the-one item that got his client indicted in
the frist place into record after the State objects to the reading
from this statement that would of shown that Charles Kent had lied
to the police, when he told them that'lMannsF threaten him with
a nkife;'This is not what he said on the stand,he said all he seen
zwas someone exit the cab of the truck and take off running and he
jump in behide them, chasing them with his truck and threatening
them with a gun.which by law is a felony§ Now because_of this
statement c.c;p.Art.l4§Ola applies to this case a citizen does not
have.the-right to'pursue,-The State would like for the court to
believe that it can extented this right,but it can"t, breaking and
intering of a auto is a misdemeanor not a felony. As the State trys
_to claim that Charles kent_seen "Manns" attempting to steal this
truck.'This is not what Charles Kent said at trial, he said he
thought he was stealing.parts or something- It was learned second
to the illegal detention that lManns" was going to steal the truck,

\

not before._

2. Lefoohnson had a duty to objection to the Gerber Knife being
`inter the way it-was,there_was no chain of custody. Even he said
to the jury the "We-don‘t.know where this knife came from",so why
not objection,if_you are protecting your client's rights then you
would object to this.knife being inter into the evidence of this
trialy that would be trial strategy.

3.

_III. Cont.

If.you don't know where-something comes from the§ you object,
this was taught to Lex_Johnson in his first year of law school.
v3. Their is much.being hidden behide trial strategy, but for Lex
johnson not to.correct the State's closing argument is unreasonable,
it allowed the jury to leave with the wrong impression and it allowed
the State to_inter ject evidence that was outside the record. Their
was no one stab, Even the DNA proven this, the ONLY DNA was Manns
on the Kbbolt knife/plus'two unknown females. Where is Charles Kents
DNA? Lex Johnson said he ask for DNA on the Kobolt knife because
"Manns" had told him ,it was not his. This statement makes no sence,_
where "Manns" told the_police it was his and he was defending him-
self, this comes from the Fort Worth Police and the interview tape.
So how can this be trial strategy to not object to this kind of
-misstatement of the evidence, in light of the fact that he was
trying to get Charles Kent to read from his origial statement to
the police in the first place and now the State interject evidence,'

that was not in record and it is trial strategy not to object.

CONCLUSION

The Applicate asks this Honorable Court of Criminal Appeals to
review the record as a whole, and see for them selfs how the State
~took it upon it' s self to misapply the law in this case and the-
convicting Court took it upon it self to adopte the State's Findings
of'Facts¢ Even though the-laws of Texas say.otherwise.' d

A citizen of the State of Texas does not have the right to pursue,

c c. .p Art. 14. Ola applies to this case. §hales Kent seen someone

running away from the truck/he was not sure what was going on. So
why didn't he call 9ll,no_one knows this but Mr. Kent; What we do

know is he chase after Manns with his truck and pulled a gun on

Manns and threaten to shoot Manns, all of this happen while "Kent'

 

__*“'“““still*didinot_knoijhat_was_gbing”on. Thfs_isjwhyi§jiij?en*does“
not have the right to pursue. "Kent" told police originally that
Manns threaten.him with the knife,but later change_his story to
what he testified to at trial¢ The FACT that he_was NOT THREATEN
PRICR TO THE CHASE,means the`laws that applied to the case changed.`

These.are some of the things the State does not want to include
'in there Findings and Eacts. Because then they have to admit that
there was no chain of custody on the Gerber Knife and they knew
about it. They would also have to admit the trial counsel proform»
ance fail below.a reasonable standard; Lets face it we donYt know
where this knife comes from,the basic rule of law is to object to
anything you don't know the facts about. This Gerber Knife was
found the next day, it had no bearing on this case, until it was
brought to court by Mr@ Riddle.because the.State ask him to,so
for the argument Lex Johnson was to have objected/this protected
his client’s basic rights~iAnd he should of objected to the State's
closing arguments/this Gerber Knife is not a deadly weapon, because
this knife was-found the next day closed and laying in the floor"
of_the truck by_Mr- Riddle, no one was stab with this knife. And
DNA has prove no one was stab with the kobolt knife either. The
Applicant objects to the adoption of the State's Findings of Facts,

they are controversy and contrary to the laws-of Texas.

5.

t

The Applicant believes that once this Honorable Court reviews
record as a whole they will rule in his favor/and order a new trial}
with instructions on lesser~offense,if anything §§ is only guilty
of attempted thift, which comes from breaking and intering of the

truck which is a misdemeanor. 'H')€ T/‘UC/( /\)eu€/ /VIM)CCL Md /'Ub»}lqm@

WA$ M,§§//m mccord/w 4\0444¢- owne/, AHc’m/M *l’hc¢`+ 15

r\/¢>ihCr>m(f’/c+ed umw/blonch u§P 05 n/Ib+o/\Jel/).LH:,
RES ECTFULLY SUBMITTED,

ef_ery Lee Manns
697 fm 980 Ellis Unit

Huntsville,Texas 77343.

INMATE DECLARATION_

I certify that the_foregoing is true and correct to the best of
my ability, Executed on this day/V/of the month Sc/VC”%$P/ 2015.

Jeffery Lee Manns

 

STATE

V.

JEFFERY LEE MANNS

NO. 1213452D

mediumon

DISTRICT comi§;{§‘

 

'F"l L"ED

TARRA-_N;T cousin
IN THE 396""JU35i5€ilABJ l 0 AH 8= h 2

;!Sn»§ .AW !_1__ DFER

:xz~..)§ ),',LE;R§‘(

TARRANT`coUNTY, TEXAS

. STATE’S PROPOSED MEMORANI)UM, FINDINGS OF FACT

AND CONCLUSIONS OF LAW

The State proposes the following Memorandum, Findings of Fact and

Conclusions of Law regarding Defendant’s Motion~for DNA Testing.

MEMORANDUM

The defendant, JEFFERY LEE MANNS (“Defendant”), requests DNA testing of

two knives. See Motion for DNA Testing (“Motion”), No. 1213452, p. 2-4.

In light of the evidence presented, the Court should consider the following

proposed findings of fact and conclusions of law._

Procedural History

FINDINGS OF FACT

`\.

1. Defendant was convicted by a jury of the first degree felony offense of aggravated
robbery with a, deadly weapon, to-wit: a knife, on November lO, 2011. See

State’s=Response,~Attachment A: Judgrnent, No`. 121_3452D.

2. The trial court found the habitual offender notice true and sentenced Defendant to
forty-five year/s confinement in the Texas Department of Criminal Justice -

Institutional»"Division. »See State’s Response, Attachment A.

2

3. The Sec_ond Court of Appeals affirmed the trial court’s judgment on 'Decemb-er 65
' 2012. Sée Manns v. Staté, No. 02-11-00512-CR, 2012 WL 6049099 (Tex. App. ~

-Fort Worth Dec. 6, 2012, pet. ref'd) (not designated for publication).

ga »~ r",`\‘~‘\¢"
carr

Facts of the Case

4. The Second Court of Appeals summarized the facts as follows:

Charles Kent, a vehicle repossession agent, was on his way to
repossess a vehicle when he observed a 1977 Ford F-lSO truck parked
in a parking lot with its hood open and a man under the hood on the
passenger side. After circling the block to investigate, Kent found the
truck in the parking lot with the hood closed and no one around. He
parked in the same parking lot to reroute his GPS and Work on
paperwork '

The driver's side door of the Ford truck flew open and a man, later
identified as [Defendant], jumped out and took off running. Kent drove
after [Defendant] and eventually cornered him near a building. Kent, a
concealed handgun license holder, pointed his .38 revolver at
[Defendant] and told him to “freeze.” [Defendant] fled again, running
back toward the Ford truck. [Defendant] fell down, and Kent got out of
his vehicle, leaving his gun inside. He jumped on top of [Defendant],
who struggled to get fiee. While on top of [Defendant], Kent felt a
sharp pain in his stomach and looked down to see that [Defendant] had
“stuck” a knife in his stomach. Kent hit [Defendant], who dropped the
knife. Kent told [Defendant] that they should talk about things “like
men,” and [Defendant] sat up. Kent returned to his truck, got his gun,
called police, and detained [Defendant] until police arrived.

When police arrived, they secured Kent's gun and recovered
[Defendant]'s knife from the parking lot. The responding officers
found the Ford truck with the hood ajar, with wires hanging down
underneath the driver's side, and with its ignition pried open as if
someone had tried to hotwire the truck. [Defendant] first told police
that he was trying to get into the truck to sleep but later told them that
he intended to hotwire the truck so that he could drive it to go collect a
debt and then return the truck.

See Manns v. State, No. 02-11-00512-CR, 2012 WL 6049099 at * l.

5. _Another knife (“Gerber knife”) was found in the almost-stolen truck after the
offense. [4 RR 87-89]

6. The Gerber knife was in possession of the vehicle owner until he handed it over in
the middle of trial for admission into evidence [4 RR 87-89, S.Ex. ll]

7. Defendant’s DNA was found on the knife recovered from the scene of the offense
(“Kobalt knife”). See Motion for DNA Testing (“Motion”), Exhibit 4: Report of
Laboratory Examination, No. FRl l-0031-A Supplemental; Motion, Exhibit 5:
Report of Laboratory Examination, No. FRl 1-003 l~A.

Evz'dence Exl'sts

8. Pursuant to art. 64.02 of the Texas Code of Criminal Procedure, the State admits
that evidence exists that might contain biological material. See State’s Response,
Attachment C: Vargas Affidavit; Tex. Code Crim. Proc. Ann. art. 64.02(2)(B)
(West 2013).

9. The knives Defendant wants tested are available for DNA testing. See State’s
Response, Attachment C

Appointment of Counsel

10. Defendant filed his Motion on December 12, 2014. See Motion, p. 1.

11. Defendant requests appointment of counsel. See Motion, p. 3~4.

12. Defendant is indigent

Kobalt Knife

Prior Testing

13. The knife found at the scene of the offense (“Kobalt knife”) has already been
subjected to DNA testing. See Motion, Exhibit 4: Report of Laboratory
Examination, No. FR11-0031-A Supplemental; Motion, Exhibit 5: Report of
Laboratory Examination, No. FR11-0031-A.

14. Defendant’s DNA was found on the Kobalt knife. See Motion, Exhibit 4; Motion,
Exhibit 5.

15. Defendant does not contest the accuracy of the 2011 DNA test results. See
Motion, p. 3.

Identig

16. . Defendant admits that he Was the person involved in the offense. See Motion, p.
3. As

17. “Manns[’] statement to the police was that Charles Kent could have bump[ed] up

against the knife during their struggle and while he was throwing it away, so no
one got hurt.” See Motion, p. 3.

18. Defendant’s DNA Was found on the Kobalt knife. See Motion, Exhibit 4; Motion,
Exhibit'$.

19. . The identity of who “stuck” the victim with the Kobalt knife is not and was not at
issue.

20. Identity is not and was not at issue.

Gerber Knife

Chain of Custody
21. The Gerber knife was not recovered by law enforcement [4 RR 87-89_;__S,.Ex._.1.1.]~

22. The Gerber knife was in the possession of the owner of the vehicle and not
handed over until he testified [4 RR 87-89, S.Ex. 11]

/

23. The Gerber knife was not secured in relation to the offense. [4 RR 87-89, S.Ex.
11]

24. The Gerber knife Was not in the possession of the state during the trial. [4 RR 87-
89, S.Ex. 11]

 

@ The Gerber knife was not subjected to proper chain of custody.

Excul ator Results

 

26. The Gerber knife Was found inside the vehicle by the owner after the offense [4
RR 87-89]

27. Based on the facts of this case, the absence of Defendant’s DNA would not prove
that he did not attempt to steal the vehicle.

28. Based on the facts of this case, the absence of Defendant’s DNA would not prove
that he did not threaten or place Charles Kent in fear of imminent bodily injury or
death while attempting to obtain or maintain control of the vehicle,

29. Based on the facts of this case, the absence of Defendant’s DNA would not prove
that Defendant did not use or exhibit a deadly weapon.

30. Based on the facts of this case, the absence of Defendant’s DNA on a knife found
inside the vehicle would not disprove any element of the offense for Which he was
convicted. See State’s Response, Attachment B: Indictment, No. 1213452D; Tex.
Pen. Code §§29.02, 29.03.

31. Defendant has not shown, by a preponderance of the evidence, that he would not
have been convicted had exculpatory results been obtained through DNA testing

of the Gerber knife.
CONCLUSIONS OF LAW
Appointment of Counsel
1. Defendant filed his request for appointment of counsel on December 12, 2014.
See Request, p. 1.
2.| Counsel is only required to be appointed “if the person informs the court that the

person wishes to submit a motion under this chapter, the court finds reasonable
grounds for a motion to be filed, and the court determines that the person is
indigent.” Tex. Code Crim. Proc. Ann art. 64.01(c) (West 2013).

3. “(b) The motion may request forensic DNA testing only of evidence described by
Subsection (a-l) that was secured in relation to the offense that is the basis of the
challenged conviction and was in the possession of the state during the trial of the
offense, butz

(1) was not previously subjected to DNA testing; or

(2) although previously subjected to DNA testing, can be subjected to testing
with newer testing techniques that provide a reasonable likelihood of results that
are more accurate and probative than the results of the previous test.”

Tex. Crim. Proc. Code Ann. art. 64.01(b) (West 2013).

4. The Gerber knife Was not secured in relation to this offense

5. The Gerber knife was not in possession of the state during the trial.

6. The Kobalt knife Was subjected to prior DNA testing,

7. Because Defendant does not contest the accuracy of the 2011 DNA testing results,
there is no reasonable likelihood that there are newer techniques that would :

provide more accurate and probative results.

8. Defendant’s request for DNA testing of the Gerber knife and Kobalt knife do not
meet the requirements of article 64.01 for a motion for DNA testing.

9. There are no reasonable grounds under article 64.01 for a motion to be filed.

10. “(a) A convicting court may order forensic `DNA testing under this chapter only
if:
(1) the court finds that:
(A) the evidence:
(i) still exists and is in a condition making DNA testing possible; and
(ii) has been subjected to a chain of custody sufficient to establish that
it has not been substituted, tampered with, replaced, or altered in any
material respect; and
(B) identity was or is an issue in the case; and
(2) the convicted person establishes by a preponderance of the evidence that:
(A) the person would not have been convicted if exculpatory results had
been obtained through DNA testing; and
(B) the request for the proposed DNA testing is not made to unreasonably
delay the execution of sentence or administration of justice.
Tex. Code Crim. Proc. Ann. art. 64.03(a) (West 2013).

11. The Gerber knife has not been subjected to a proper chain of custody sufficient to
establish that it has not been substituted, tampered With, replaced, or altered in
any material respect

12. Defendant cannot show, by a preponderance of the evidence, that he would not
have been convicted if exculpatory results had been through DNA testing of the
Gerber knife.

13. Identity is not and was not at issue.
14. There are no reasonable grounds under article 64.03 for a motion to be filed.

15. No appointment of counsel is required See Tex. Code Crim. Proc. Ann. art.
64.01(0).

16. Defendant’s Request for Appointment of Counsel is DENIED.

Motionfor DNA Testl`ng
Article 64.01

17. “(b) The motion may request forensic DNA testing only of evidence described by
Subsection (a-l) that was secured in relation to the offense that is the basis of the
challenged conviction and Was in the possession of the state during the trial of the
offense, butz

(1) was not previously subjected to DNA testing; or

(2) although previously subjected to DNA testing, can be subjected to testing
with newer testing techniques that provide a reasonable likelihood of results that
are more accurate and probative than the results of the previous test.”

Tex. Crim. Proc. Code Ann. art. 64.01(b) (West 2013).`

18. The Gerber knife was not secured in relation to this offense,

19. The Gerber knife was not in possession of the state during the trial.

20. The Kobalt knife Was subjected to prior DNA testing,

21. Because Defendant does not contest the accuracy of the 2011 DNA testing results,
there is no reasonable likelihood that there are newer techniques that would
provide more accurate and probative results.

22. Defendant’s request for`DNA testing of the Gerber knife and Kobalt knife do not
meet the requirements of article 64.01 for a motion for DNA testing. '

23. Defendant’s motion fails to meet the statutory requirements of article 64.01 of the
Texas Code of Criminal Procedure.

Article 64.03

24. “(a) A convicting court may order forensic DNA testing under this chapter only
if: , .. _

(l) the court finds that:
(A) the evidence:
(i) still exists and is in a condition making DNA testing possible; and
(ii) has been subjected to a chain of custody sufficient to establish that
it has not been substituted, tampered with, replaced, or altered in any
material respect; and
(B) identity was or is an issue in the case; and
(2) the convicted person establishes by a preponderance of the evidence that:
(A) the person Would not have been convicted if exculpatory results had
been obtained through DNA testing; and
(B) the request for the proposed DNA testing is not made to unreasonably
delay the execution of sentence or administration of justice.
Tex. Code Crim. Proc. Ann. art. 64.03(a) (West 2013).

25. The Gerber knife has not been subjected to a proper chain of custody sufficient to
establish that it has not been substituted, tampered with, replaced, or altered in
any material respect

26. Defendant cannot show, by a preponderance of the evidence, that he would not

have been convicted if exculpatory results had been through DNA testing of the
Gerber knife.

27.

28.

29.

Identity is not and was not at issue.

Defendant’s motion fails to meet the statutory requirements of article 64.03 of the
Texas Code of Criminal Procedure.

Defendant’s motion for DNA testing is DENIED.

WHEREFORE, the State prays that this Court adopt these Proposed Findings of

F act and Conclusions of Law and DENY the Defendant’s Motion for DNA Testing.

Respectfully submitted,

SHAREN WILSON
Criminal District Attorney
Tarrant County

Aridréa Jacobs, Assistant
Criminal District Attorney
State Bar No. 24037596

401 West Belknap

Fort Worth, TX 76196-0201
Phone: 817/884-1687
Facsimile: 817/884-1672

CERTIFICATE OF SERVICE

A true copy of the above reply has been mailed to Defendant, Mr. Jeffery Manns,

TDCJ-ID# 1751637, Ellis Unit, 1697 FM 980, Huntsville, Texas 77343 on or before the

.10“‘ day of March, 2015.

/\/"

Ahdréa Jacobs